Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements of Cameron International Corporation of our reports dated February 28, 2011, with respect to the consolidated financial statements and schedule of Cameron International Corporation, and the effectiveness of internal control over financial reporting of Cameron International Corporation, incorporated by reference or included in this Annual Report (Form 10-K) of Cameron International Corporation for the year ended December 31, 2010. Registration Statement No. Purpose No. 333-26923 No. 33-95004 No. 333-53545 No. 333-37850 No. 333-106224 Form S-8 Registration Statements pertaining to the Amended and Restated Cooper Cameron Corporation Long-Term Incentive Plan No. 33-95002 Form S-8 Registration Statement pertaining to the Cooper Cameron Corporation Retirement Savings Plan No. 333-57991 Form S-8 Registration Statement pertaining to the Individual Account Retirement Plan for Bargaining Unit Employees at the Cooper CameronCorporationBuffalo, New York Plant No. 333-51705 Form S-3 Registration Statement pertaining to the Cooper CameronCorporation shelf registration of up to $500 million of securities No. 333-79787 Form S-8 Registration Statement pertaining to the Cooper Cameron Corporation Second Amended and Restated 1995 Stock Option Plan for Non-Employee Directors No. 333-46638 No. 333-82082 No. 333-61820 No. 333-104755 Form S-8 Registration Statements pertaining to the Cooper Cameron Corporation Broad Based 2000 Incentive Plan No. 333-96565 Form S-3 and S-3/A Registration Statements pertaining to the Cooper Cameron Corporation shelf registration of up to $500 million of securities No. 333-128414 No. 333-136900 Form S-8 Registration Statements pertaining to the Cameron International Corporation 2005 Equity Incentive Plan No. 333-136589 Form S-3 Registration Statement pertaining to the Cameron International 2.50% Convertible Senior Notes due 2026 No. 333-151838 Form S-3ASR Registration Statement pertaining to the Cameron International Corporation $750 Million Ten-year and Thirty-year Unsecured Senior Notes No. 333-156712 Form S-8 Registration Statement pertaining to the Cameron International Corporation Deferred Compensation Plan for Non-Employee Directors and the Cameron International Corporation Nonqualified Deferred Nonqualified Deferred Compensation Plan No. 333-168327 Form S-8 Registration Statement pertaining to the NATCO Group, Inc. 1998 Employee Stock Option Plan, the NATCO Group, Inc. 2001 Stock Incentive Plan,the NATCO Group, Inc. 2004 Stock Incentive Plan, and the NATCO Group, Inc. 2006 Long-Term Incentive Compensation Plan, as Amended and Restated No. 333-166451 Form S-8 Registration Statement pertaining to the Cameron International Corporation 2005 Equity Incentive Plan /s/ Ernst & Young LLP Houston, Texas February 28, 2011
